UNITED sTATEs DISTRICT coURT AUG 1
FoR THE DISTRICT oF CoLUMBIA '* ?9?2

Clerk, U,S District & Bankrupt'
Courts for the District of Coium

MICHAEL DONALD WILSEY, )
Plaintiff, §
v. § Civil Action N0. 12-880
MICHAEL PRODAN, et al. , l
Defendants. l
MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally flled. Before the
Court would consider the plaintiff’ s complaint and application to proceed in forma pauperis, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined 28 U.S.C. § l9l5(a)(2). To date the plaintiff has
not submitted the required financial information. Accordingly, the Court will deny his

application to proceed in forma pauperis and will dismiss the complaint without prejudice

An Order accompanies this Memorandum Opinion.

Q?l¢»